Citation Nr: 0114599	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits under chapter 15, title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served as a member of the United States Army 
Reserve/National Guard from 1973 to 1979, to include an 
honorable period of active duty for training from August 23 
to December 28, 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Further appellate review of the perfected appeal must be 
deferred pending RO-level readjudication of a claim seeking 
entitlement to service connection for a back disorder under 
section 7(b) of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter the VCAA).  This claim was denied as not well 
grounded by an unappealed rating decision issued in May 2000.  
Paragraph (2) of section 7(b) defines denials or dismissals 
contemplated under this section as those that meet the 
following two criteria: (A) they became final "during the 
period beginning on July 14, 1999, and ending on the date of 
enactment" of the VCAA, November 9, 2000, and (B) they were 
issued because the claim was not well grounded.  Id. at 2099-
2100; see also VAOPGCPREC 3-2001, dated January 21, 2001.  
These issues are intertwined as a grant of service connection 
for the back disorder based on the appellant's four-month 
period of active duty for training in 1973 would effectively 
render moot his pending appeal.  See 38 C.F.R. § 3.3(a)(3)(i) 
(basic service requirements for pension are met if such 
person is a veteran who served in the active military, naval, 
or air service for 90 days of more during a period of war), 
38 C.F.R. § 3.1(d) ("veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable), 38 C.F.R. § 3.6(a), (c) ("active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty), and 38 C.F.R. § 3.2(f) ("period 
of war" includes the Vietnam era, which began on August 5, 
1964, and ended on May 7, 1975, for those veterans who did 
not actually serve in the Republic of Vietnam during that 
period).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Pursuant to section 7(b)(1) of the 
VCAA, the RO must formally develop and 
readjudicate the claim seeking 
entitlement to service connection for a 
back disorder.  The RO should address 
this claim on the merits after ensuring 
that all duty-to-notify and duty-to-
assist provisions contemplated under the 
VCAA have been fulfilled.  In connection 
with this action, all appropriate 
evidentiary-medical development should be 
undertaken, all raised theories of 
entitlement considered, and notice of the 
RO's decision regarding the claim, to 
include notice of his appellate rights 
attaching thereto, should be furnished in 
accordance with established claims 
processing procedures.  If the claim is 
denied on these grounds but no notice of 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.

2.  Thereafter, the RO should 
readjudicate the perfected appeal 
regarding basic eligibility for non-
service connected pension benefits under 
chapter 15, title 38, United States Code, 
with consideration given to all of the 
evidence of record.  If any additional 
development is deemed necessary to 
achieve compliance with the VCAA, the RO 
should ensure that such development is 
accomplished.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to reply thereto.
Thereafter, the case should be returned the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


